ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-119, concluding that DUANE T. PHILLIPS of ABSECON, who was admitted to the bar of this State in 1993, and who has been suspended from the practice of law since March 11, 2014, should be suspended from the practice of law for a period of one year for violating RPC 5.5(a) (practicing law while suspended) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that DUANE T. PHILLIPS is suspended from the practice of law for a period of one year, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20 — 20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *275expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.